--------------------------------------------------------------------------------

Exhibit 10.2

NOTE REGARDING FORWARD LOOKING STATEMENTS

Certain information in this Offering Memorandum is “forward looking information”
within the meaning of applicable securities laws. Forward looking information is
frequently characterized by words such as “plan”, “expect”, “project”, “intend”,
“believe”, “anticipate”, “estimate” or other similar words, or statements that
certain events or conditions “may” or “will” occur. Forward looking information
involves significant known and unknown risks and uncertainties. A number of
factors, many of which are beyond the control of the Issuer, could cause actual
results to differ materially from the results discussed in the forward looking
information. Although the forward looking information contained in this Offering
Memorandum is based upon assumptions which management of the Issuer believes to
be reasonable, the Issuer cannot assure investors that actual results will be
consistent with this forward looking information. Because of the risks,
uncertainties and assumptions inherent in forward looking information,
prospective investors in the Issuer’s securities should not place undue reliance
on this forward looking information.

In particular, this Offering Memorandum contains forward looking information
pertaining to business development plans, mineral exploration and other
expectations, beliefs, plans, goals, objectives, assumptions, information. Undue
reliance should not be placed on forward-looking information. Forward-looking
information is based on current expectations, estimates and projections that
involve a number of risks which could cause actual results to vary and, in some
instances to differ materially from those anticipated by the Issuer and
described in the forward-looking information contained in this Offering
Memorandum.

Some but not all of the factors affecting forward-looking statements include:
the speculative nature of mining exploration, production and development
activities; limited history of the new Canadian medical marihuana purposes
regulations; changes in reserve estimates; the productivity of the Issuer's
proposed properties; changes in the operating costs; changes in economic
conditions and conditions in the resource, foreign exchange and other financial
markets; changes of the interest rates on borrowings; hedging activities;
changes in commodity prices; changes in the investments and exploration
expenditure levels; litigation; legislation; environmental, judicial,
regulatory, political and competitive developments in the industries and areas
in which the Issuer operates; inability to secure required financing;
technological, and mechanical and operational difficulties encountered in
connection with the Issuer's exploration and development activities. The
foregoing list of risk factors is not exhaustive. Prospective investors should
refer to the risk disclosures set out in the periodic reports and other
disclosure documents filed by the Issuer from time to time with regulatory
authorities.

Forward-looking information is based on the estimates and opinions of the Issuer
at the time the information is presented. The Issuer assumes no obligation to
update forward-looking information should circumstances or the Issuer’s
estimates or opinions change, except as required by law.

PROSPECTIVE INVESTORS SHOULD THOROUGHLY REVIEW THIS OFFERING MEMORANDUM AND ARE
ADVISED TO CONSULT WITH THEIR OWN LEGAL AND TAX ADVISORS CONCERNING THIS
INVESTMENT.

--------------------------------------------------------------------------------

2


ENERTOPIA CORPORATION

OFFERING MEMORANDUM
Form 45-106F3

 

 

January *, 2014

 




--------------------------------------------------------------------------------

Form 45-106F3 – Offering Memorandum for Qualifying Issuers

 Date:

January 16, 2014.

 



 The Issuer:



           Name:

Enertopia Corp. (the "Issuer" or the “Company”)

           Head Office:

950 – 1130 West Pender Street

 

Vancouver, British Columbia

 

Canada, V6E 4A4

           Issuer’s Solicitors:

Macdonald Tuskey, Corporate and Securities Lawyers
4th Floor - 570 Granville Street,
Vancouver BC V6C 3P1

           Phone Number:

604-602-1675

           E-mail address:

mcallister@enertopia.com

           Fax Number:

604-685-1602

           Current Listing and/or Quotation:

The Issuer is quoted for trading on the Over-the-Counter Bulletin Board and
listed for trading on the Canadian Securities Exchange.

           Reporting Jurisdictions:

The Issuer reports in the Provinces of British Columbia and Ontario and in the
United States.

 The Offering:



           Securities Offered:

Up to 10,000,000 units (the "Units"), each Unit to consist of one common share
of the Issuer (each, a “Share”) and one half (1/2) of one non-transferable Share
purchase warrant (each whole warrant, a “Warrant”). Each Warrant will be
exercisable into one further Share (a “Warrant Share”) at a price of US$0.15 per
Warrant Share for a period of twenty- four (24) months following closing. See
Item 5.

           Price per Security:

US$0.10 per Unit

           Maximum Offering:

The offering of Units is subject to a maximum overall subscription of 10,000,000
Units for gross proceeds of US$1,000,000 (the “Maximum Subscription”). There is
no minimum. You may be the only purchaser. Funds available under the offering
may not be sufficient to accomplish our proposed objectives.

           Minimum Subscription Amount:

Each investor must invest a minimum of US$1,000.

           Payment terms:

The subscription proceeds must accompany the form of subscription agreement
attached to and forming a part of this Offering Memorandum, and shall be paid by
immediately available good funds in US currency, drawn on a Canadian, or other
chartered bank reasonably acceptable to the Issuer, made payable by certified
cheque and/or bank draft and made payable and delivered to the Issuer, at Suite
950 - 1130 West Pender Street, Vancouver BC V6E 4A4. Alternatively, payment of
the subscription proceeds can be made by wire transfer of funds to a bank
account of the Issuer, the particulars of which will be provided to investors.

           Proposed Closing Date:

Closings will occur periodically on a "first come, first served" basis. See Item
5.

           Income Tax Consequences:

There are important tax consequences to these securities. See item 6.


--------------------------------------------------------------------------------

2

           Selling Agent:

Yes. See item 7.

 Resale Restrictions:

You will be restricted from selling your securities for 4 months and a day. See
item 10. There are also United States resale restrictions on the securities.

 Purchaser’s Rights:

You have two business days to cancel your agreement to purchase these
securities. If there is a misrepresentation in this Offering Memorandum, you
have the right to sue either for damages or to cancel the agreement. See item
11.

No securities regulatory authority or regulator has assessed the merits of these
securities or reviewed this Offering Memorandum. Any representation to the
contrary is an offence. This is a risky investment. See item 8.

--------------------------------------------------------------------------------

Currency

In this Offering Memorandum, unless otherwise noted, all dollar amounts are
expressed in US dollars.

ITEM 1: USE OF AVAILABLE FUNDS

Available Funds

Upon completion of the Offering, the Issuer anticipates that the following funds
will be available to it for the next twelve month period:

Assuming Completion of the Maximum
Subscription(1) A Amount to be raised by this offering $1,000,000 B Selling
commissions and fees $80,000 C Estimated offering costs (e.g., legal,
accounting, audit) $30,000 D Available funds: D = A – (B + C) $890,000 E
Additional sources of funding required $0 F Working capital deficiency (As at
December 31, 2013) ($398,161) G Total: G = (D + E) – F $491,839

(1) There is no minimum subscription in the Offering.

--------------------------------------------------------------------------------

Use of Available Funds

The Issuer anticipates that up to $890,000 will be available to it upon
completion of the Maximum Subscription. No funds will be applied towards the
Issuer’s working capital deficiency. The principal purposes for which these
funds will be used over the next twelve months are as follows:

Description Assuming Completion of the Maximum Subscription(1)

Payments under Joint Venture Agreement dated January 16, 2014 and pursuit of
similar opportunities in legal Marijuana

$575,000

General and Administrative Expenses

$315,000

Total:

$890,000

(1) There is no minimum amount for the Offering.

Reallocation

We intend to spend the available funds as stated. We will reallocate funds only
for sound business reasons.

Insufficient Funds

The funds available as a result of the Offering may not be sufficient to
accomplish the Issuer’s proposed objectives and there is no assurance that
alternative financing will be available.

ITEM 2: INFORMATION ABOUT THE ISSUER

General

The Issuer is a mineral resource and renewable energy company that is pursuing
business opportunities in the Canadian medical marihuana sector and clean
technology sectors.

Reference is made to Item 1. (Business) in the Issuer’s Form 10-Q (Quarterly
Information Form), filed on SEDAR on January 14, 2014, for disclosure relating
to the Issuer’s business history and current business.

Canadian medical marihuana division

On January 16, 2014, the Issuer entered into a joint venture agreement (the
"Joint Venture Agreement") with World of Marihuana Productions Ltd. ("WOM")
pursuant to which the Issuer may acquire up to a 51% interest in the medical
marihuana business of WOM (the "Business"). WOM is currently in the process of
applying to Health Canada to become a "Licensed Producer" pursuant to Canada's
new Medical Marihuana Purposes Regulations ("MMPR"). The new MMPR regime is
expected to streamline the process for patients and health care practitioners,
enabling patients to purchase quality-controlled medical marihuana directly from
a Licensed Producer approved by Health Canada.

--------------------------------------------------------------------------------

Specifically, the terms of the Joint Venture Agreement provide that in order to
earn its 51% interest, the Issuer is required to make aggregate cash payments of
CDN$1,375,000 and issue an aggregate of 20,000,000 shares of its common stock
all over a four year period WOM. To date, the Issuer has issued 10,000,000
shares to WOM, which are subject to applicable hold periods under Canadian and
United States securities laws. In the event WOM has not been designated as a
Licensed Producer by Health Canada by January 16, 2015, WOM will be entitled to
retain the cash payments paid to it under the Joint Venture Agreement to that
point but will be required to return all but 5,000,000 shares to the Issuer.

Reference is made to the Issuer's News Release dated January 16, 2014, Material
Change Report dated 16, 2014 for further information regarding the Joint Venture
Agreement.

Oil & Gas Division

On September 17, 2013 the Issuer signed an AMI for the option to drill up to 100
light oil wells in Venango and Warren Co, PA.

Terms of the AMI:

Issued to Downhole Energy LLC the 100,000 common shares in the capital stock of
the Issuer as soon as practicable following the execution of the Agreement
(PAID),

Drilling up to 10 wells in year one and issuing 10,000 common shares per
producing well after 60 days of commercial production on or before the first
anniversary of this Agreement,

Drilling up to 20 wells in year two and issuing 10,000 common shares per
producing well after 60 days of commercial production on or before the second
anniversary of this Agreement,

Drilling up to 30 wells in year three and issuing 10,000 common shares per
producing well after 60 days of commercial production on or before the third
anniversary of this Agreement, and

Drilling up to 40 wells in year four and issuing 10,000 common shares per
producing well after 60 days of commercial production on or before the fourth
anniversary of this Agreement.

Oil Field History

The oil field was first developed for commercial production by Quaker State Oil
in the 1970’s. Well spacing was conducted on 600 foot spacing with the Red
Valley and 2nd Sands formations being the main formations that were targeted and
exploited. Formation depth was from 680’ to 980’ in depth. Recent work by the
vendor has resulted in the successful exploitation for the deeper 3rd and 4th
sands to depths of 1,300’

--------------------------------------------------------------------------------

Proven and Probable Oil Reserves

None attributable to the Company today

Current Oil Production

42 currently producing oil wells on the leases under the AMI but excluded from
the AMI agreement.

Oil Development Proposal

Downhole Energy LLC. hereby grants to the Issuer the Participation right to
acquire up to an undivided 100% gross, 75% net revenue interest to Downhole
Energy, LLC right, title and interest in and to the 100 wells the Issuer funds,
free and clear of all charges, encumbrances, claims, liabilities and adverse
interests of any nature or kind.

Reference is made to Item 1. (Business) in the Issuer’s Form 10-Q (Quarterly
Information Form), filed on SEDAR on January 14, 2014, for disclosure relating
to the AMI property agreement for the Downhole Energy LLC agreement.

Clean Technology Division

The Issuer is currently involved in the following clean technology sectors,
Solar Thermal (Hot Water), Energy Retrofits and Recovery and Solar powered
Filtered Drinking Water.

The Issuer’s involvement in the clean technology sector is indirect through
equity holdings in companies that are involved in each respective sector.

The Issuer, as of November 30, 2013, held an 8.14% interest in Global Solar
Water Power Systems Inc., (“GSWPS”) a private company beneficially owned by Mark
Snyder, our company’s former Chief Technical Officer and now our clean energy
advisor. GSWPS owns certain technology invented and developed by Mark Snyder for
the design and manufacture of certain water filtration equipment, and is
pursuing other clean energy opportunities. Current products offered by GSWPS
include a portable solar powered trailer mounted water purification unit that
can be delivered and operated nearly anywhere in the world and can provide a
village, resort, or remote work-camps with all their drinking water and domestic
water requirements.

Note: On December 2, 2013 the Issuer sold its equity interest in Pro Eco Energy
Ltd. as per disclosure on both EDGAR and SEDAR, and is listed in the Description
of Document table below.

Reference is made to Item 1. (Business) in the Issuer’s Form 10-Q (Quarterly
Information Form), filed on SEDAR on January 14, 2014, for disclosure relating
to the Issuer’s clean technology division.

--------------------------------------------------------------------------------

Existing Documents Incorporated by Reference

Information has been incorporated by reference into this Offering Memorandum
from documents listed in the table below, which have been filed with securities
regulatory authorities or regulators in Canada. The documents incorporated by
reference are available for viewing on the SEDAR website at www.sedar.com. In
addition copies of the documents may be obtained on request without charge from
the Issuer at Suite 950, 1130 West Pender St, Vancouver, BC V6E-4A4 or from our
Solicitors Macdonald Tuskey, Corporate and Securities Lawyers at 4th Floor - 570
Granville Street, Vancouver BC V6C 3P1

Documents listed in the table and information provided in those documents are
not incorporated by reference to the extent that their contents are modified or
superseded by a statement in this Offering Memorandum or in any other
subsequently filed document that is also incorporated by reference in this
Offering Memorandum.

Description of Document Date of Document
and/or
SEDAR Filing

Material Change Report announcing entry into Joint Venture Agreement

January 16, 2014

News Release of the Issuer, announcing entry into Joint Venture Agreement

January 16, 2014

Quarterly Financial Statements ( Form 10-Q) ( includes November 30, 2013
Financial Statements and MD&A)

January 13, 2014

Material Change Report announcing Corporate Development Consultant

January 13, 2014

News Release of the issuer, announcing terms of Offering

January 10, 2014

Press Release of the Issuer announcing Social Media & Marketing Program

January 2, 2014

Material Change Report announcing Second Tranche Closing

December 23, 2013

Press Release of the Issuer, Corporate update and MMJ Summary

December 18, 2013

Press Release of the Issuer, MMJ update

December 11, 2013

Annual Financial Statements (Form 10-K) (includes August 31, 2013 Financial
Statements and MD&A)

December 6, 2013

Material Change Report announcing sale of Pro Eco Energy

December 2, 2013

Material Change Report of the Issuer, announcing First Tranche Closing

November 26, 2013

Material Change Report announcing IR Coal Harbor Communications

November 18, 2012

News Release of the Issuer, announcing terms of the Offering

November 12, 2013

Press Release relating to Medical Marijuana Update

November 7, 2013

Material Change Report for Medical Marijuana intent of Acquisition

November 4, 2013

Material Change Report announcing the signing of Olibri Consulting for
acquisitions

October 4, 2013

Material Change Report relating to the dissemination of news regarding proposed
financing for $1,070,000 for oil field development

September 24, 2013 Material Change Report relating to AMI Participation
Agreement September 19, 2013


--------------------------------------------------------------------------------


Existing Documents Not Incorporated by Reference

Other documents available on the SEDAR website (for example, most press
releases, take-over bid circulars, prospectuses and rights offering circulars)
are not incorporated by reference into this Offering Memorandum unless they are
specifically referenced in the table above. Your rights as described in Item 11
of this Offering Memorandum apply only in respect of information contained in
this Offering Memorandum and documents or information incorporated by reference.

Future Documents Not Incorporated by Reference

Documents filed after the date of this Offering Memorandum are not deemed to be
incorporated into this Offering Memorandum. However, if you subscribe for
securities and an event occurs, or there is a change in the Issuer's business or
affairs, that makes the Certificate to this Offering Memorandum no longer true,
the Issuer will provide you with an update of this Offering Memorandum,
including a newly dated and signed Certificate, and will not accept your
subscription until you have re-signed the subscription agreement.

--------------------------------------------------------------------------------

ITEM 3:  INTERESTS OF DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND PRINCIPAL
HOLDERS

To the knowledge of the Issuer, the following persons or company beneficially
owns, directly or indirectly, or exercises control or direction over, Common
Shares carrying more than 10% of the voting rights attached to the outstanding
Common Shares of the Issuer as at January 14, 2014.

Name and Address of Beneficial Owner Position with the
Issuer Amount and Nature of
Beneficial Ownership Percentage of Class Robert McAllister
Kelowna, British Columbia, Canada President, CEO and Director 4,295,000(1) 6.47%
Bal Bhullar
Vancouver, British Columbia, Canada Chief Financial Officer 751,000(2) 1.13%
Donald Findlay
Calgary, Alberta, Canada Director 3,652,000(3) 5.50% Greg Dawson
Vancouver, British Columbia, Canada Director 500,000(4) 0.75% John Thomas
Vancouver, British Columbia, Canada Director 900,000(5) 1.36% 0984329 B.C. LTD
10% Shareholder 15,000,000(6) 22.61%

Notes:
(1) Consists of beneficial ownership of an aggregate of 4,295,000 shares of
common stock of the Issuer broken down as follows: (i) 3,210,000 shares of
common stock held directly by Mr. McAllister, and (ii) 280,000 shares of common
stock acquirable on exercise of outstanding warrants, and (iii) 805,000 shares
of common stock acquirable on exercise of outstanding stock options within 60
days of the date hereof.

(2) Consists of beneficial ownership of an aggregate of 751,000 shares of common
stock of the Issuer broken down as follows: (i) 1,000 shares of common stock
held directly by Ms. Bhullar, and (ii) 750,000 shares of common stock acquirable
on exercise of outstanding stock options within 60 days of the date hereof.

(3) Consists of beneficial ownership of an aggregate of 3,652,000 shares of
common stock of the Issuer broken down as follows: (i) 1,702,000 shares of
common stock held directly by Mr. Findlay, and (ii) 1,700,000 shares of common
stock acquirable on exercise of outstanding warrants, (iii) 250,000 shares of
common stock acquirable on exercise of outstanding stock options within 60 days
hereof.

(4) Consists of beneficial ownership of an aggregate of 500,000 shares of common
stock of the Issuer broken down as follows: (i) 100,000 shares of common stock
held directly by Mr. Dawson, and (ii) 100,000 shares of common stock acquirable
on exercise of outstanding warrants, (iii) 300,000 shares of common stock
acquirable on exercise of outstanding stock options within 60 days hereof.

(5) Consists of beneficial ownership of an aggregate of 900,000 shares of common
stock of the Issuer broken down as follows: (i) 300,000 shares of common stock
held directly by Mr. Thomas, and (ii) 300,000 shares of common stock acquirable
on exercise of outstanding warrants, (iii) 300,000 shares of common stock
acquirable on exercise of outstanding stock options within 60 days hereof.

(6) Consists of beneficial ownership of an aggregate of 15,000,000 shares of
common stock of the Issuer.

--------------------------------------------------------------------------------

You can obtain further information about directors and executive officers from
the Issuer’s Form 10-K (Annual Information Form) filed on SEDAR on December 6,
2013.

Current information regarding the securities held by directors, executive
officers and principal holders can be obtained from the SEDI website at
www.sedi.ca and from the U.S. Securities and Exchange Commission’s EDGAR system
at www.sec.gov. The Issuer cannot guarantee the accuracy of this information.

Loans

A loan exists in the form of a CDN $50,000 non secured loan bearing 10%,
repayable at any time by the Company and currently on a month to month basis.
The lender is President and a Director of the Company.

ITEM 4: CAPITAL STRUCTURE

Description
of security Number authorized
to be issued Price per
security Number
outstanding as at
January 16, 2014 Number outstanding
after completion of
Maximum Subscription Common Shares 200,000,000 N/A(1) 51,862,415 61,862,415
Offering Warrants(2) 5,400,000 US$0.15 5,400,000 5,400,000 Warrants(3)
10,880,600 US$0.10 - $0.20 10,880,600 10,880,600 Options(4) 3,605,000 US$0.06 –
US$0.25 3,605,000 3,605,000 TOTAL 66,348,015 81,748,015

Notes:

(1)

Common shares of the Issuer have been issued from treasury at prices ranging
from US$0.02 per share to US$0.50 per Share.

    (2)

Represents the Warrants to be issued under this Offering (including broker
warrants), exercisable to acquire common shares at an exercise price of US $0.15
per common share for a period of 24 months from the date of issuance.

    (3)

Represents an aggregate of 5,429,800 warrants exercisable at the price of US
$0.20 until April 16, 2014, July 27, 2015, August 24, 2015, September 28, 2015,
November 15, 2015 and exercisable at a price of US $0.10 until November 16, 2016
and December 23, 2016.

    (4)

Represents incentive stock options granted pursuant to the Issuer’s former and
current equity compensation and stock option plans.


--------------------------------------------------------------------------------


ITEM 5: SECURITIES OFFERED

Terms of Securities

The Issuer is offering for sale by way of private placement (the "Offering") up
to 10,000,000 units (the "Units"), each Unit to consist of one common share
(each, a “Share”) of the Issuer and one half (1/2) of one non-transferable Share
purchase warrant (each whole warrant, a “Warrant”). Each Warrant will be
exercisable into one further Share (a “Warrant Share”) at a price of US$0.15 per
Warrant Share for a period of twenty four (24) months following closing.

The Warrants are subject to an early acceleration provision pursuant to which,
in the event that the Company’s common shares at any time after 4 months and 1
day have elapsed from the closing of the Offering, as listed on a Principal
Canadian Market – currently the Canadian Securities Exchange with symbol TOP,
has been at or above CDN$0.30 for a period of 20 consecutive trading days, the
Company may, within five (5) days thereafter issue to the Subscribers a written
notice advising of the accelerated expiry of the Warrants. Such written notice
shall identify in reasonable detail the particulars of the acceleration event
and identify the date (the "Warrant Accelerated Expiry Date") set for
accelerated expiry, which in no event shall be less than 30 days after the
mailing date of the written notice. For greater certainty, all Warrants shall
expire and be of no further force or effect as of 4:30 pm (Pacific Time) on the
Warrant Accelerated Expiry Date.

The holders of common shares are entitled to one vote at meetings of
shareholders for each share held and all common shares rank equally with respect
to the payment of dividends and on any distribution of the assets of the Issuer
on dissolution or winding up.

Reference is also made to Item 7 (Compensation Paid to Sellers and Finders)
below for particulars with respect to commissions and finders' fees payable in
connection with the Offering.

Subscription Procedure

In order to subscribe for the Units, purchasers will be required to complete and
deliver the following documents to the Issuer or its legal counsel on or before
January 31, 2014, or such other date as the Issuer may determine.

1.

a completed subscription agreement in the form attached hereto as Schedule "A",
with such subscription agreement containing, among other things, representations
by the subscriber that it is duly authorized to purchase the Units, that it is
purchasing the Units for investment and not with a view for resale, and as to
its status to purchase the Units on a private placement basis;

   2.

a completed copy of a Risk Acknowledgment (Form 45-106F4) in the form attached
hereto as Schedule "B"; and

   3.

cash, solicitor's trust cheque, certified cheque, bank draft, money order in the
amount of your investment payable to "Enertopia Corporation".


--------------------------------------------------------------------------------

Your subscription funds will be held in trust until midnight on the second
business day after the day on which the Issuer or its legal counsel received
your signed subscription agreement and if the closing is after this time, the
Issuer and/or its legal counsel will hold the funds in trust pending closing. We
expect to close this Offering on or before Janaury 31, 2014.

The Issuer reserves the right to accept or reject subscriptions in whole or in
part at its discretion and to close the subscription books at any time without
notice. Any subscription funds or subscriptions that the Issuer does not accept
will be returned promptly after it has been determined not to accept the funds.

At the closing of the Offering, or as soon as practicable thereafter, you will
receive certificates representing the Shares and certificates representing the
Warrants, provided that the subscription price has been paid in full.

ITEM 6: INCOME TAX CONSEQUENCES AND RRSP ELIGIBILITY

The Issuer has not undertaken a study of potential income tax consequences to
investors.

You should consult your own professional advisers to obtain advice on the income
tax consequences that apply to you.

Not all securities are eligible for investment in a registered retirement
savings plan (“RRSP”) . You should consult your own professional advisers to
obtain advice on the RRSP eligibility of these securities.

ITEM 7: COMPENSATION PAID TO SELLERS AND FINDERS

The Issuer may pay finder's fees to certain arm's length parties (the "Finders")
in connection with the completion of the Offering and in accordance with
application securities laws. Such finder's fee will be equal to 8% of the
aggregate subscription proceeds realized from the sale of the Units by the
respective Finder, payable in cash or Shares, and Broker’s warrants equal to 8%
of the aggregate Units sold by the applicable Finder. Each broker’s Warrant will
be exercisable into one further Share (a “Warrant Share”) at a price of US$0.15
per Warrant Share for a period of twenty four (24) months following closing of
the Offering.

ITEM 8: RISK FACTORS

Investment in the Units should only be made after consulting with independent
and qualified sources of investment and tax advice. Investment in the Units at
this time is highly speculative due to the stage of the Issuer’s development and
requirement to raise additional financing to carry out the long-term business
objectives of the Issuer. Any investment in the Issuer at this stage involves a
high degree of risk.

Reference is made to Item 1A. (Risk Factors) in the Issuer’s Form 10-Q
(Quarterly Information Form), filed on SEDAR on January 14, 2014, for a
discussion of the risks and uncertainties that the Issuer believes to be
material.

Additional risk factors relating to the Offering include:

1.

Purchasers of the Units will not have the benefit of a review of this Offering
Memorandum by any regulatory authority.

   2.

Purchasers of Units have no individual legal representation in connection with
the Offering. Accordingly, purchasers should consult with their own counsel
prior to purchasing Units.


--------------------------------------------------------------------------------


3.

Purchasers of the Units offered hereby will experience an immediate and
substantial dilution in the net tangible book value of the Units from the
Offering Price of this Offering.

   4.

Purchasers of the Units must be aware of the long-term nature of their
investment and be able to bear the economic risks of their investment. The right
of any purchaser to sell, transfer, pledge or otherwise dispose of the Shares or
the Warrant Shares will be limited by applicable legislation, including a number
of resale restrictions, including a restriction on trading. Until the
restriction on trading expires, you will not be able to trade the Securities
unless you comply with an exemption from prospectus and registration
requirements under applicable securities legislation. The restriction on trading
may be indefinite depending on the holder's jurisdiction of residence.
Consequently, a holder of the Units may not be able to readily liquidate
his/her/its investment. Prospective purchasers should be able to afford the
entire loss of their investment in the Issuer.

   5.

Publicly quoted securities are subject to a relatively high degree of price
volatility. It may be anticipated that the quoted market for the Shares of the
Issuer will be subject to market trends generally, notwithstanding any potential
success of the Issuer in creating revenue.

   6.

Shareholders of the Issuer may be unable to sell significant quantities of
Shares into the public trading markets without a significant reduction in the
price of their Shares, if at all. There can be no assurance that the Issuer will
continue to meet the listing requirements of the Canadian National Stock
Exchange, the Over-The-Counter Bulletin Board or achieve listing on any other
public listing exchange.

Additional risk factors relating to the Joint Venture Agreement include the
following:

1.

The medical marihuana business of WOM and the new Canadian Medical Marihuana
Purposes Regulations, or MMPR, are part of a new and emerging industry with
accompanying risks and uncertainties. Among other things there can be no
assurance that WOM will ever obtain designation as a Licensed Producer under
MMPR in which case the Issuer will not continue with the Joint Venture
Agreement. Similarly, the Issuer may fail to obtain the necessary financing to
meet its funding obligations pursuant to the Joint Venture Agreement. There may
also be changes to the MMPR framework as a result of legislative initiative or
judicial rulings which could have an adverse impact on the Issuer.

ITEM 9: REPORTING OBLIGATIONS

Other than notices of annual and special meetings of the shareholders, and
related information circulars, form of proxies, and financial statement request
forms, the Issuer does not provide documents to its shareholders on an annual or
ongoing basis.

The Issuer is a reporting issuer (or equivalent) in British Columbia, Ontario
and in the United States. You can obtain corporate and securities information
about the Issuer from the SEDAR website at www.sedar.com, the SEDI website at
www.sedi.ca, and from the U.S. Securities and Exchange Commission’s EDGAR system
at www.sec.gov. The Issuer cannot guarantee the accuracy of this information.
Additionally, you can obtain quotations for the Issuer’s shares of common stock,
under the symbol TOP, from the Canadian Securities Exchange and/or under the
symbol ENRT, from OTC Markets at www.otcmarkets.com.

--------------------------------------------------------------------------------

ITEM 10: RESALE RESTRICTIONS

Canadian Resale Restrictions

These securities will be subject to a number of resale restrictions, including a
restriction on trading. Until the restriction on trading expires, you will not
be able to trade the securities unless you comply with an exemption from the
prospectus and registration requirements under securities legislation.

Unless permitted under securities legislation, you cannot trade the securities
before the date that is 4 months and a day after the distribution date.

United States Resale Restrictions

The Shares and Warrants to be issued to security holders will not be registered
under the U.S. Securities Act or applicable state securities laws. Such
securities will be issued in reliance upon the exemption from registration
provided by Regulation S of the U.S. Securities Act of 1933, as amended.

Likewise, the Warrant Shares will not be registered under the U.S. Securities
Act or applicable states securities laws, and accordingly may not be issued to
U.S. Persons as defined in Regulation S or persons in the United States, unless
an exemption from registration under the U.S. Securities Act and applicable
states securities laws is available.

In addition, the Shares, the Warrants and the Warrant Shares issuable upon the
exercise of the Warrants will be "restricted securities" within the meaning of
Rule 144 under the U.S. Securities Act, certificates representing such
securities will bear a legend to that effect, and such securities may be resold
only pursuant to an exemption from the registration requirements of the U.S.
Securities Act and all applicable state securities laws. Subject to certain
limitations, such securities may be resold outside the United States without
registration under the U.S. Securities Act pursuant to Regulation S under the
U.S. Securities Act.

Moreover, the Warrants may be exercised only pursuant to an exemption from the
registration requirements of the U.S. Securities Act and applicable state
securities laws. As a result, the Warrants may only be exercised by a holder who
represents that, at the time of exercise, the holder is not then located in the
United States, is not a "U.S. person", as defined in Rule 902 of Regulation S
under the U.S. Securities Act (a "U.S. Person"), and is not exercising the
Warrants for the account or benefit of a U.S. Person or a person in the United
States, unless the holder provides a legal opinion or other evidence reasonably
satisfactory to the Company to the effect that the exercise of the Warrants does
not require registration under the U.S. Securities Act or applicable state
securities laws, or any other such documents that the Company may deem
necessary.

The foregoing discussion is only a general overview of certain requirements of
United States securities laws applicable to the securities received upon
completion of the Private Placement. All holders of such securities are urged to
consult with counsel to ensure that the resale of their securities complies with
applicable securities legislation.

ITEM 11: PURCHASERS’ RIGHTS

If you purchase these securities you will have certain rights, some of which are
described below. For information about your rights you should consult a lawyer.

Two-Day Cancellation Right

You can cancel your agreement to purchase these securities. To do so, you must
send a notice to the Issuer by midnight on the 2nd business day after you sign
the subscription agreement to buy the securities.

--------------------------------------------------------------------------------

Statutory Rights of Action in the Event of a Misrepresentation

If there is a misrepresentation in this Offering Memorandum, you have a
statutory right to sue:

(a)

the Issuer to cancel your agreement to buy these securities, or

   (b)

for damages against the Issuer, every person who was a director of the Issuer at
the date of this Offering Memorandum, and every other person who signed this
Offering Memorandum.

This statutory right to sue is available to you whether or not you relied on the
misrepresentation. However, there are various defences available to the persons
or companies that you have a right to sue. In particular, they have a defence if
you knew of the misrepresentation when you purchased the securities.

If you intend to rely on the rights described in (a) or (b) above, you must do
so within strict time limitations. You must commence your action to cancel the
agreement within180 days after you signed the subscription agreement to purchase
the securities. You must commence your action for damages within the earlier of
180 days after learning of the misrepresentation and three years after you
signed the subscription agreement to purchase the securities.

--------------------------------------------------------------------------------

ITEM 12: DATE AND CERTIFICATE

Dated this *th day of January, 2014.

This Offering Memorandum does not contain a misrepresentation.

ENERTOPIA CORP.

________________________ ___________________________ Robert McAllister Bal
Bhullar President, CEO Chief Financial Officer

ON BEHALF OF THE BOARD OF DIRECTORS

__________________________ Donald Findlay Director


________________________ __________________________ Greg Dawson John Thomas
Director Director


--------------------------------------------------------------------------------

Form 45-106F4

[exhibit10-2x19x1.jpg]


You have 2 business days to cancel your purchase. To do so, send a notice to
Enertopia Corporation stating that you want to cancel your purchase. You must
send the notice before midnight on the 2nd business day after you sign the
agreement to purchase the securities. You can send the notice by fax or email or
deliver it in person to Enertopia Corporation at its business address. Keep a
copy of the notice for your records.

Issuer Name and Address:

Enertopia Corporation.
Suite 950, 1130 West Pender
Vancouver, British Columbia
 Canada, V6E 4A4
Phone: 604-602-1675
Fax: 604-685-1602
E-mail: bbspa@hotmail.com

--------------------------------------------------------------------------------

You are buying Exempt Market Securities

They are called exempt market securities because two parts of securities law do
not apply to them. If an issuer wants to sell exempt market securities to you:

 * the issuer does not have to give you a prospectus (a document that describes
   the investment in detail and gives you some legal protections), and
 * the securities do not have to be sold by an investment dealer registered with
   a securities regulatory authority or regulator.

There are restrictions on your ability to resell exempt market securities.
Exempt market securities are more risky than other securities.

You will receive an offering memorandum. Read the offering memorandum carefully
because it has important information about the issuer and its securities. Keep
the offering memorandum because you have rights based on it. Talk to a lawyer
for details about these rights.

For more information on the exempt market, call your local securities regulatory
authority or regulator.

British Columbia Securities Commission
P.O. Box 10142, Pacific Centre
701 West Georgia Street
Vancouver, British Columbia V7Y 1L2
Telephone: (604) 899-6500
Toll free in British Columbia and Alberta 1-800-373-6393
Facsimile: (604) 899-6506

Alberta Securities Commission
4th Floor, 300 – 5th Avenue SW
Calgary, Alberta T2P 3C4
Telephone: (403) 297-6454
Facsimile: (403) 297-6156


--------------------------------------------------------------------------------